internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-108861-00 date date legend taxpayer district state partnership gen partner member a member b agency a b c d e f g plr-108861-00 h dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a private_letter_ruling under sec_42 of the internal_revenue_code the internal_revenue_service district_office that will have jurisdiction over all returns filed by taxpayer is district taxpayer represents that the facts are as follows facts taxpayer was formed under state law on a taxpayer is in the business of owning investments in rental real_estate including residential units and office buildings taxpayer was initially treated as a partnership for federal tax purposes on b taxpayer intended to file form_8832 entity classification election to elect to be treated as a c_corporation for federal tax purposes effective c however taxpayer failed to file timely the election upon discovery of the mistake taxpayer promptly filed on d form_8832 and sought relief under sec_301_9100-3 of the procedure and administration regulations which is the subject of a separate ruling_request taxpayer’s members before and after the election remained unchanged partnership a state limited_partnership owns residential_rental_property project that qualifies for the low-income_housing_credit under sec_42 taxpayer owns a e percent limited_partner interest in partnership the remaining f percent interest in partnership is owned by gen partner a state limited_liability_company as the general_partner the project was placed_in_service in g and the sec_42 election was made to defer the beginning of the credit_period until the succeeding year pursuant to sec_42 agency allocated low-income_housing tax_credits under sec_42 to the project in g rulings requested taxpayer's election to be taxed as a c_corporation will not constitute a recapture_event under sec_42 for the low-income_housing tax_credit allocable to taxpayer taxpayer’s election to be taxed as a c_corporation will not constitute a recapture_event under sec_42 for the low-income_housing tax_credit allocable to partnership member a and member b may claim their allocable portion of the low-income_housing tax_credit for the period in the taxable_year h in which taxpayer was taxed as a partnership for federal tax purposes and that taxpayer may claim its plr-108861-00 allocable portion of the credit for the period it is taxed as a corporation for federal tax purposes in accordance with sec_42 law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under sec_42 for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building in general under sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period sec_42 provides that the term credit_period means with respect to any building the period of taxable years beginning with the taxable_year in which the building is placed_in_service or at the election of the taxpayer the succeeding taxable_year but only if the building is a qualified_low-income_building as of the close of the first year of such period the election under sec_42 once made shall be irrevocable sec_42 provides that if a building or an interest therein is disposed of during any year for which credit is allowable under sec_42 such credit shall be allocated between the parties on the basis of the number of days during such year the building or interest was held by each in any case proper adjustments shall be made in the application of sec_42 see revrul_91_38 1991_2_cb_3 plr-108861-00 under sec_42 if at the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer's tax for the taxable_year will be increased by the credit recapture_amount the credit recapture_amount is determined under sec_42 and sec_42 the legislative_history to sec_42 provides that generally any change in ownership of a low-income building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture see h_r conf_rep no 99th cong 2d sess ii-96 and ii-102 vol c b under sec_42 however no recapture will be imposed on a disposition of a low-income building or an interest therein if the taxpayer furnishes to the secretary a bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building through the end of the compliance_period a taxpayer may satisfy the bond posting requirement of sec_42 by completing a portion of form_8693 low-income_housing_credit disposition bond and having it approved by the internal_revenue_service little guidance is available to illustrate when under sec_42 a reduction in qualified_basis of a building with respect to the taxpayer has occurred or when there has been a disposition that requires the taxpayer to post a bond to avoid recapture however analogous provisions concerning recapture of investment_tax_credit itc property provide relevant guidance for determining recapture under sec_42 under sec_50 if during any taxable_year itc property is disposed of or otherwise ceases to be itc property with respect to the taxpayer before the close of the recapture_period the tax for such taxable_year shall be increased currently there are no regulations under sec_50 however for property placed_in_service before date former sec_47 and the regulations thereunder contained a similar itc recapture rule the regulations under former sec_47 which are still effective mirror the general recapture rule_of former sec_47 that a disposition or cessation of itc property before the close of the estimated_useful_life of the property that was taken into account in computing the taxpayer's qualified_investment will result in itc recapture however there are a number of exceptions to the general_rule concerning the recapture of itc for example sec_1_47-6 provides a de_minimis_rule that permits a partner to dispose_of up to percent of its proportionate interests in the general profits of a partnership or in a particular item of sec_38 property before itc recapture applies revrul_90_60 1990_2_cb_6 adopts a similar de_minimis_rule for purposes of sec_42 whereby no bond is required to avoid or defer recapture for any disposition by a partner of its interest in a low-income building held through a partnership to which sec_42 does not apply until the partner has disposed of more than percent of its greatest total interest in the building held through the partnership also sec_1_47-3 reflected now in part in sec_50 provides an exception to itc recapture in the case of a mere change in form of conducting a trade_or_business to qualify for the plr-108861-00 sec_1_47-3 exception the following requirements must be met the itc property must be retained as itc property in the same trade_or_business the transferor or in the case where the transferor is a partnership the partner of the itc property must retain a substantial interest in the trade_or_business substantially_all the assets whether or not itc property necessary to operate the trade_or_business must be transferred to the transferee to whom the itc property is transferred and the basis of the itc property in the hands of the transferee is determined in whole or in part by reference to the basis of the itc property in the hands of the transferor sec_1_47-3 provides that a transferor is considered as having retained a substantial interest in a trade_or_business only if after the change in form the transferor’s retained_interest in the trade_or_business is substantial in relation to the total interest of all persons or is equal to or greater than the transferor’s interest prior to the change in form sec_362 provides in part that if property is received by a corporation in connection with a transaction to which sec_351 applies then the basis of the property will be the same as it would be in the hands of the transferor increased in the amount of gain recognized to the transferor on the transfer sec_723 provides that a partnership’s basis_of_property contributed to the partnership by a partner is the adjusted_basis to the contributing_partner at the time of the contribution increased by the amount of gain recognized by the contributing_partner on the transfer sec_301_7701-3 of the income_tax regulations provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides that if an eligible_entity classified as a partnership elects under sec_301 c i to be classified as an association the partnership is deemed to contribute all of its assets and liabilities to the association in plr-108861-00 exchange for stock in the association and immediately thereafter the partnership liquidates by distributing the stock of the association to its partners revrul_84_111 1984_2_cb_88 provides in part that where a partnership transferred all of its assets to a newly-formed corporation in exchange for all the outstanding_stock of the newly-formed corporation and the assumption by the newly- formed corporation of the partnership’s liabilities followed by the partnership’s termination by distributing all the stock of the newly-formed corporation to the partnership’s partners in proportion to their partnership interests sec_351 applies accordingly the newly-formed corporation’s basis in the assets received from the partnership equals their basis to the partnership immediately before their transfer to the newly-formed corporation under sec_362 sec_708 provides that a partnership shall be considered as continuing if it is not terminated sec_708 provides that for purposes of sec_708 a partnership shall be considered terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits final regulations published in the federal_register on date fed reg t d amend previous regulations under sec_708 the final regulations provide in part that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of it assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the partnership liquidates by distributing interests in the new partnership to the purchaser and the remaining partners followed by the continuation of the business by the new partnership or its dissolution and winding up under sec_723 the new partnership takes a basis in the old partnership's property equal to the adjusted_basis such property had in the hands of the old partnership ie carryover_basis under prior sec_708 regulations basis in the old partnership's property did not carryover to the new partnership as a result one of the conditions for satisfying the mere-change-in-form exception to itc recapture under sec_1_47-3 was not satisfied this condition found in sec_1_47-3 provides that the basis of itc property in the hands of the transferee be determined in whole or in part by reference to the basis of the itc property in the hands of the transferor because under the new sec_708 b regulations basis in the old partnership’s property carries over to the new partnership the condition in sec_1_47-3 is now satisfied in the present case taxpayer elected under sec_301_7701-3 to be treated as a c_corporation for federal tax purposes as a result of this election taxpayer was deemed to contribute all of its assets and liabilities to a newly-formed corporation in exchange for stock in the corporation and immediately thereafter taxpayer liquidated by distributing the stock of the corporation to member a and member b plr-108861-00 taxpayer’s election will also cause a termination of partnership under sec_708 under sec_1_708-1 partnership will be deemed to have contributed all of its assets including any sec_42 property to a new partnership in return for an interest in the new partnership under the general_rule of sec_42 that any change_of_ownership eg transfer of a building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture the deemed contribution of taxpayer’s assets under sec_301_7701-1 is a disposition of an interest in sec_42 property and a sec_42 recapture_event recapture liability if any will be the responsibility of those members who are members of taxpayer at the time of the disposition member a and member b were members of taxpayer at the time taxpayer made the election under sec_301_7701-3 and was deemed in part to contribute its assets including an interest in sec_42 property to a newly-formed corporation absent an exception member a and member b would be subject_to sec_42 recapture as a result of the deemed contribution disposition of an interest in sec_42 property by taxpayer to the newly-formed corporation similarly the deemed contribution of partnership’s assets under sec_1_708-1 is a disposition of sec_42 property and a sec_42 recapture_event partnership’s partners taxpayer and gen partner were partners of partnership at the time of the disposition absent an exception gen partner and taxpayer would be subject_to sec_42 recapture as a result of the deemed contribution disposition of sec_42 property by partnership to the new partnership taxpayer represents that as a result of taxpayer’s election and partnership’s termination the project will continue to be used as a low-income_housing project that qualifies for the credit under sec_42 further taxpayer represents that the interests held by the members of taxpayer prior to the election will equal the interests held by the members following the election the interests held by partnership’s partners prior to partnership’s termination will equal the interests held by the partners following the termination all of partnership’s assets will be deemed transferred to the new partnership under sec_1_708-1 taxpayer also represents that all of taxpayer’s assets will be deemed transferred to the newly-formed corporation upon the election under sec_301_7701-3 in addition taxpayer represents under the election as well as under the partnership_termination that the basis of the assets in the hands of the transferee will equal the basis in the hands of the transferor we believe that it is appropriate in this case to analogize the sec_1_47-3 exception for itc recapture to the determination of recapture under sec_42 therefore taxpayer’s deemed contribution of its interest in the sec_42 property to the newly-formed corporation under sec_301_7701-3 and partnership’s deemed contribution of the plr-108861-00 sec_42 property to the new partnership will not be treated as dispositions of sec_42 property resulting in recapture of sec_42 credits by member a and member b or taxpayer and gen partner accordingly based solely on the representations and relevant law as set forth above we rule that no recapture of low-income_housing credits under sec_42 will occur as a result of taxpayer’s election to be treated as a c_corporation under sec_301_7701-3 further we rule that no recapture of low-income_housing credits under sec_42 will occur as a result of partnership’s termination under sec_708 we also rule that member a and member b may claim their allocable portion of the low-income_housing tax_credit for the period in the taxable_year h in which taxpayer was taxed as a partnership for federal tax purposes and that taxpayer may claim its allocable portion of the credit for the period it is taxed as a corporation for federal tax purposes in accordance with sec_42 see revrul_91_38 1991_2_cb_3 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations including sec_50 sec_708 sec_7701 and sec_301 specifically we express no opinion on whether taxpayer partnership or gen partner owns a direct or indirect interest that qualifies for the low-income_housing tax_credit under sec_42 the project otherwise qualifies for the low-income_housing tax_credit or whether any other requirement of sec_42 is met in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy sincerely yours susan j reaman chief branch office of associate chief_counsel passthroughs and special industries
